Title: To Benjamin Franklin from David Hartley, 26 July 1782
From: Hartley, David
To: Franklin, Benjamin


My Dear Friend,
London 26 July 1782
You will have heared before you Receive this that Mr T. Td. is appointed Secretary of State for that department to which the American Corespondence belongs. He is, & has been for many years one of my most intimate Friends. A more honourable & honest Man do’s not exist. I have been Requested, in connection with him to undertake one branch of his Office, relating to America. The point which I have been Requested to undertake is the Case, or rather the diversity of Cases of the American Refugees, I understand that in the progress of this business, I shall be referred to a Corespondence with you, as matter may arise. My purpose therfor for the present is only to advertise you of this, in case you Should have any preliminary matter to give or to Receive elucidation upon. I am very Ready to undertake any matter which may be necessary or Instrumental towards peace especially in Connection with my worthy Friend Mr Townshend.
You know all my principles upon American pacification and Sweet Conciliation. I Shall always Remain in the Same. But the delegation of a Single point to me, Such as the Case of the Refugees, do’s not entitle me to advise upon the great Outlines or principles of Such pacific Negotiation. I shall retain my full Reservation in Such points as Events may justify. My personal motive for Saying this to you, is obvious. But in point of justice to those who have at present the direction of publick measures in this Country, I must Request of you, that this Caution of mine may be accepted only as personal to myself, & not as ferential upon the conduct of others, where I am not a party. Having taken a zealous part in the principles & Negotiations of Peace, I wish to Stand clear from any Collateral Constructions which might affect myself, and at the same time not to impose any Collateral or Inferential Constructions upon others. God prosper the Work of Peace & good Will as the Means of Peace amongst Men. I am ever your most Affectionat F[riend]
D H
 
Notations: Memm: 8th Septr Copy of a Letter from Mr H. to Dr Franklin, &ca / Copies of Letters from Mr David Hartley to Dr. Franklin of 26th. July, & 8th. Septr. 1782. / In Mr. Oswald’s. of 11th. Septr. 1782
